Citation Nr: 0918770	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for interdigital 
maceration (athlete's feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from March 1979 to 
July 1979 and January 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's appeal was previously before the Board in 
November 2006.  At that time, the Board remanded the 
Veteran's claim for additional development including 
obtaining a VA examination to determine the current severity 
of the Veteran's service-connected interdigital maceration 
(athlete's foot).  

The Veteran's claims file contains what appears to be a VA 
examination report from July 2008.  However, this is not the 
report of a VA examination, but is a VA Podiatry Nursing 
intake note, which indicates the Veteran was to see the 
podiatrist for an initial visit.  The only reference to the 
Veteran's feet is that he reported pain in his feet 
bilaterally.  Furthermore, notes in the Veteran's VA 
treatment records from July 9, 2008, and December 3, 2008, 
clearly indicate that a VA examination has not been conducted 
as they indicate the Veteran was to be referred to 
dermatology for an examination.  

Based on the foregoing, the Board concludes that the 
previously requested VA examination has not been conducted.  
The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, remand is necessary to ensure compliance with 
the Board's prior remand instruction and to provide a VA 
examination to determine the current severity of the 
Veteran's service-connected bilateral interdigital maceration 
(athlete's foot).

The Board also notes that, since the Veteran's claim was last 
before it, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which affects VA's duty to 
notify in increased rating claims such as this one, but no 
notice has been provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is 
compliant with the current requirements for 
increased rating claims, including that the 
Veteran should provide information and 
evidence showing the affect the claimed 
worsening, or increase in severity of his 
disability, has had on his employment and 
daily life.  In addition, the Veteran should 
be provided with the rating criteria set 
forth in Diagnostic Codes 7806 and 7813.  
Finally, the Veteran should be provided with 
notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A sufficient time 
should be provided for the Veteran to 
respond.

2.  Thereafter, the Veteran should be 
scheduled for a VA skin examination for the 
Veteran's interdigital maceration (athlete's 
foot), preferably during the summer months 
when this condition is worse.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination, 
and such review should be noted in the 
examination report.  The examiner should 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected 
interdigital maceration (athlete's foot).  
The examiner should elicit information as to 
the treatment of the Veteran's athlete's 
foot, as well as the effect this condition 
has had on his daily life.  The examiner 
should also specify the percentage of the 
entire body that is affected and the 
percentage of the exposed areas affected. 

3. Once the above steps have been completed, 
the Veteran's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
After an appropriate period of time for 
response, the claim should be returned to 
this Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

